—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered September 4, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2Vz to 5 years, unanimously affirmed.
The court’s finding that the encounter between the officer and the defendant was lawful is supported by the evidence. The anonymous tip in this case was sufficiently detailed to allow the officer to identify the defendant at the donut shop, and activated the officer’s common law right to approach the suspect to obtain explanatory information (see, People v De Bour, 40 NY2d 210, 221). The fact that the officer had drawn and concealed his gun did not make the inquiry impermissively coercive because there was no evidence that defendant saw the gun, and the officer’s actions were warranted by the *484time and location of the events and the fact that he had just reason to suspect that the defendant was armed (see, supra). Concur—Wallach, J. P., Ross, Asch and Rubin, JJ.